DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/15/21 and 7/12/21 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9823211 B1) in view of Lewis (US 6170318 B1) and Fleischer et al. (US 8373205 B2, hereinafter Fleischer).
As to claim 1, Allen teaches a molecular detection apparatus, comprising: 
[AltContent: textbox (DU)][AltContent: arrow][AltContent: rect][AltContent: textbox (CAU)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    229
    476
    media_image1.png
    Greyscale

a concentration adjusting unit CAU (fig. 5b above) configured to concentrate a molecule to be detected in at least one of detection target gases, and generate a plurality of the detection target gases having different concentrations of the molecule to be detected (col. 10 lines 3-9; col. 12 lines 57-65); 
a detection unit DU (fig. 5b above) including a first detection cell (sensor 1, figs. 14a-b) and a second detection cell (sensor 2, figs. 14a-b) to which the plurality of detection target gases generated at the concentration adjusting unit are sequentially introduced (fig. 14a-c show that as the concentrations of gases A and B are increased, gases of two different concentrations are sequentially exposed to the detection cells in fig. 14b, and two more gases of different concentrations are exposed to the detection 
the concept of analyzing a first change tendency (e.g. change magnitude) of the first detection signals and a second change tendency (e.g. change magnitude) of the second detection signals, and to discriminating the molecule to be detected by the first and second change tendencies (as taught in col. 12 line 28 to col. 13 line 27, the first and second detection steps are used to create the curve for Gas A in fig. 14B and the curve for Gas B in fig. 14C; the abstract teaches that this data is analyzed and compared with a library of known data to analyze the gas composition, and the gases in figs. 14b-c are clearly discriminated from each other by their distinct curves; the first 
Allen does not teach a discriminating unit configured to analyze a first change tendency in respective drain currents of the first detection signals and a second change tendency in respective drain currents of the second detection signals, and to discriminate the molecule to be detected by the first and second change tendencies.
Lewis teaches a molecular detection apparatus comprising a detection unit 25 (fig. 3) comprising first and second detection cells (any two of the sensors in the array 25), the detection cells having unique responses to molecules (see fig. 4 and col. 7 lines 43-57), and 
a discriminating unit (computer processing structure and comparison/recognition algorithms – see col. 11 lines 12-21 and lines 54-67) configured to analyze the unique responses from each detection cell and to discriminate the analyte being sensed by the detection cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Allen to have a discriminating unit for analyzing and discriminating as taught by Lewis for the predictable result that the molecule can be discriminated more quickly and conveniently because the discrimination is performed by a computer structure.
Regarding the drain currents,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Allen such that the detection cells are of the type which outputs gas concentration signals in the form of drain currents, as taught by Fleischer since such modifications would be simple substitutions of one type of sensor for another for the predictable result that gases are still successfully detected.
Allen as modified teaches wherein the discriminating unit is configured to analyze a first change tendency in respective drain currents of the first detection signals and a second change tendency in respective drain currents of the second detection signals, and to discriminate the molecule to be detected by the first and second change tendencies.

As to claim 4, Allen teaches wherein the concentration adjusting unit CAU includes an adsorber 204 to which the detection target gas containing the molecule to be detected is introduced, and that is configured to absorb and desorb the molecule to be detected (col. 12 lines 57-65); and 
wherein the concentrated detection target gas is generated by desorbing the molecule to be detected adsorbed by the adsorber (col. 12 lines 57-65; fig. 14a).  

As to claim 5, Allen teaches wherein the concentration adjusting unit CAU includes: 

a mixing part (being the space in the detection unit DU for holding the gas to be analyzed by the detection cells 206) configured to mix the detection target gas in which the molecule to be detected is adsorbed by the adsorber with another part of the detection target gases to generate the detection target gas in which the molecule to be detected is diluted (as molecules are desorbed from the adsorber 204, they will travel through channel 209 and mix with whatever gas is present near the detection cells 206).

As to claim 6, Allen teaches wherein the concentration adjusting unit includes: 3Application No. 15/706,216 Reply to Office Action of March 17, 2020 
an adsorber 204 to which a part of the detection target gases containing the molecule to be detected is introduced and that is configured to absorb and desorb the molecule to be detected (col. 12 lines 57-65); and 
a heater (described in col. 11 lines 60-67, col. 12 lines 57-65 and figs. 9a-b) configured to heat the adsorber adsorbing the molecule to be detected to desorb the molecule to be detected, and generate the detection target gas in which the molecule to be detected is concentrated by mixing the desorbed molecule to be detected with another part of the detection target gases (col. 12 lines 57-65; when the molecule is desorbed from the adsorber, it will travel through channel 209 and mix with whatever gas is present near the detection cells 206).  



As to claim 13, Allen as modified teaches wherein the discrimination unit (Lewis) is configured to further analyze a first change rate of the first detection signals and a second change rate of the second detection signals, and to discriminate the molecule to be detected by the first and second change tendencies and the first and second change rates (the first and second change rates, like the first and second change tendencies, produce the shapes of the curves in figs. 14b-c of Allen, which are compared with a library of known sensor responses in order to discriminate the molecule, as taught by .  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Lewis and Fleischer as applied to claim 1 above and further in view of Masel et al. (US 20120212242 A1, hereinafter Masel).
As to claim 2, Allen teaches wherein each of the first and second detection cells includes a sensor unit 206.
Allen does not teach wherein each of the first and second detection cells includes an organic probe which is provided at the sensor unit and is configured to capture the molecule to be detected.  

[AltContent: rect][AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    581
    725
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each detection cell of Allen as modified to be configured with an organic probe as taught by Masel for the predictable result of a good sensitivity (¶83-84 of Masel teaches that a graphene ribbon sensor with defects, i.e. the sensor of fig. 4 having defects 304-306, has good sensitivity).  

As to claim 3, Allen as modified teaches wherein the sensor unit includes a field effect transistor (FET, Fleischer) having a graphene layer (fig. 4, Masel) and a source electrode and a drain electrode connected to the graphene layer (transistors by definition have a source and drain electrode), and wherein the organic probe X2 (Masel) is provided on the graphene layer (see fig. 4, Masel).

Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Allen (US 9823211 B1) in view of Fleischer et al. (US 8373205 B2, hereinafter Fleischer).
As to claim 7, Allen teaches a molecular detection method, comprising: 

a first detecting step sending a part of the collected detection target gas to a detection unit DU (fig. 5b above; col. 12 lines 57-65 teach that the concentration adjusting unit CAU in fig. 5b above first adsorbs a significant amount of the molecule and then desorbs the molecule over time in order to allow the detection cells to sense the molecule; when the molecule is desorbed it travels through channel 209 to the detection unit DU) including a first detection cell (sensor 1, fig. 14b-c) and a second detection cell (sensor 2, fig. 14b-c), and outputting first detection signals (at temperatures T1, T3 in fig. 14b or fig. 14c) based on a concentration of the molecule to be detected in the detection target gas from the first and second detection cells (sensors 1-2); 
a second detecting step concentrating the molecule to be detected in another part of the collected detection target gas (fig. 14a-c show that as the concentrations of gases A and B are increased, gases of two different concentrations are sequentially exposed to the detection cells in fig. 14b, and two more gases of different concentrations are exposed to the detection cells in fig. 14c; also see col. 13 lines 11-27, which teach that “Time 1” in fig. 14a actually comprises the two testing times illustrated in fig. 14b, and that “Time 2” in fig. 14a actually comprises two testing times as illustrated in fig. 14c; the plurality of detection target gases can be considered the two detection target gases tested in fig. 14b), sending the detection target gas in which the molecule to be detected is concentrated to the detection unit DU including the first 
a step analyzing a first change tendency (e.g. difference in magnitude between the signals from the first detection cell when exposed to the different concentrations of the molecule) in respective drain currents of the first and second detection signals based on the concentrations of the molecule to be detected in the first detection cell and a second change tendency (e.g. difference in magnitude between the signals from the second detection cell when exposed to the different concentrations of the molecule) in respective drain currents of the first and second detection signals based on the concentrations of the molecule to be detected in the second detection cell (the first and second change tendencies are analyzed to a degree in order to fit a curve to the sensor values as shown in fig. 14b, and in order to discriminate the curves of gases A and B from each other), and discriminating the molecule to be detected by (i.e. via) the first and second change tendencies of the first and second detection signals in     Reply to Office Action of March 17, 2020the first and second detection cells (see col. 12 line 28 to col. 13 line 27; the first and second detection steps of Allen are used to create the curve for Gas A in fig. 14B; similar steps are taken to create the curve of Gas B in fig. 14C; the first and second change tendencies produce the curve of Gas A, which is distinct from the curve for Gas B, which is produced from its own change tendencies; the gases are discriminated from 
Allen does not teach that the analyzing step analyzes the first change tendency in respective drain currents of the first and second detection signals, and
wherein the analyzing step analyzes the second change tendency in respective drain currents of the first and second detection signals.
Fleischer teaches wherein a gas sensor is a type which outputs a gas concentration signal in the form of a drain current (fig. 1; col. 6 lines 19-27; col. 3 lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Allen such that the detection cells are of the type which outputs gas concentration signals in the form of drain currents, as taught by Fleischer since such modifications would be simple substitutions of one type of sensor for another for the predictable result that gases are still successfully detected.
Allen as modified teaches wherein the analyzing step analyzes the first change tendency in respective drain currents of the first and second detection signals, and
wherein the analyzing step analyzes the second change tendency in respective drain currents of the first and second detection signals.

As to claim 9, Allen teaches wherein the second detecting step includes: 
a step adsorbing the molecule to be detected in the detection target gas by an adsorber (col. 12 lines 57-65); and 


As to claim 10, Allen teaches wherein the second detecting step includes: 
a step introducing a part of the detection target gas (gas B) to an adsorber and adsorbing the molecule to be detected by the adsorber (col. 12 lines 57-65); and 
a step generating the detection target gas in which the molecule to be detected is diluted by mixing the detection target gas in which the molecule to be detected are adsorbed by the adsorber with another part of the detection target gas (when the molecule of Gas B is adsorbed, the gas left behind will mix with the rest of the gas in the device), and outputting the second detection signals (at temperatures T2, T4 in fig. 14a) depending on the diluted detection target gas (fig. 14b is representative of Time 1 in fig. 14a, at which point Gas B is present, but still relatively diluted, meaning that the part of the second detecting step for sending the gas to the detection cells, after the first detecting step is performed, is performed when gas B is still relatively diluted; the curves of figs. 14b-c discriminate each gas from the other due to their distinct curve profiles).

As to claim 11, Allen teaches wherein the second detecting step includes: 
a step introducing a part of the detection target gas to an adsorber 204 capable of adsorbing and desorbing the molecule to be detected (col. 10 lines 3-12 teach that 
a step generating the detection target gas in which the molecule to be detected is concentrated by desorbing the molecule to be detected by heating the adsorber which adsorbs the molecule to be detected to mix the desorbed molecule to be detected with another part of the detection target gas, and outputting the second detection signals (at temperatures T2, T4 in fig. 14b) depending on the concentrated detection target gas (col. 12 line 66 – col. 13 line 17, fig. 5b and fig. 14a).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Allen in view of Fleischer as applied to claim 7 above and further in view of Lewis (US 6170318 B1).
As to claim 8, Allen teaches wherein electrical changes generated at the first and second sensor units (of the sensors 1-2) are output as the first detection signals (at temperatures T1, T3 of fig. 14b). 
Allen does not teach wherein in the first detecting step, the molecule to be detected is captured by an first organic probe provided at a first sensor unit of the first detection cell and an second organic probe provided at a second sensor unit of the second detection cell, and wherein the first detection signals are electrical changes generated at the first and second sensor units when the first and second organic probes capture the molecule to be detected.
Regarding the organic probes,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Allen as modified such that each detection cell is a detection cell that includes a sensor unit and an organic probe configured to capture the molecule to be detected, wherein each sensor unit produces an electrical change when its organic probe captures a molecule to be detected, as taught by Lewis, for the predictable result that the array can be advantageously made through mass deposition which can conveniently create many sensors at once (col. 11 lines 16-21 of Lewis).
Allen as modified teaches wherein in the first detecting step, the molecule to be detected is captured by an first organic probe provided at a first sensor unit of the first detection cell and an second organic probe provided at a second sensor unit of the second detection cell, and wherein the first detection signals are electrical changes generated at the first and second sensor units when the first and second organic probes capture the molecule to be detected.


14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Fleischer as applied to claim 7 above and further in view of Savoy et al. (US 20170160221 A1, hereinafter Savoy).
As to claim 14, Allen teaches diluting the molecule (gas A) to be detected in the collected detection target gas (col. 12 line 57-65), sending the detection target gas in which the molecule to be detected is diluted to the detection unit including the first and second detection cells (this inherently happens when the molecule is adsorbed because diluted gas will migrate throughout the device).
Allen does not teach outputting third detection signals based on a concentration of the molecule to be detected in the diluted detection target gas from the first and second detection cells (as shown in fig. 14a, gas A is only sensed at relatively high concentration); and 
concentrating the molecule to be detected in the collected detection target gas (the two detection steps in fig. 14b have already been used for the first detecting step and second detecting step, i.e. concentrating, in claim 1, meaning there are no additional concentrating steps for reading on the recited second step in claim 14), sending the detection target gas in which the molecule to be detected is concentrated to the detection unit including the first and second detection cells, and outputting fourth detection signals based on a concentration of the molecule to be detected in the concentrated detection target gas from the first and second detection cells, and 
wherein in the analyzing and discriminating step, a first change tendency of the first, third and fourth detection signals (since there are no third and fourth detection signals, there is no first change tendency) based on the concentrations of the molecule 
Regarding the diluting and concentrating of the second detecting step,
Savoy teaches (¶144-146 and fig. 22) a method of detecting and quantifying gas species analytes (title) comprising the concept of using a plurality of detection cells 2201-2204 having different responses to changes in concentration of a gas, wherein the sensors are exposed to a greater plurality of concentrations of the molecule to be detected, including when the gas is diluted (see the right side of fig. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Allen such that the sensors are used to sense the gas at a higher number of concentrations of the molecule, including when the molecule is diluted, as taught by Savoy, so as to have a more detailed signature curve with which to discriminate the molecule to be detected.
Allen as modified teaches outputting third detection signals based on a concentration of the molecule to be detected in the diluted detection target gas from the first and second detection cells (in light of Savoy’s teachings the molecule is detected by the detection cells at a diluted concentration, resulting in the third detection signals); and 

wherein in the analyzing and discriminating step, a first change tendency (i.e. changes in magnitude of the responses from the first detection cell) of the first, third and fourth detection signals based on the concentrations of the molecule to be detected in the first Reply to Office Action of March 17, 2020detection cell, and a second change tendency (i.e. changes in magnitude of the responses from the second detection cell) of the first, third and fourth detection signals based on the concentrations of the molecule to be detected in the second detection cell (the first and second change tendencies are discerned in order to create the curve of Gas A in fig. 14b of Allen), and the molecule to be detected is discriminated by the first and second change tendencies of the first, third and fourth detection signals in the first and second detection cells (the first and second change tendencies are used to create the curve of gas A in fig. 14a of Allen, and the curves of gases A and B are used to discriminate each gas from each other, meaning that the molecule is discriminated via the first and second change tendencies).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.C.P./Examiner, Art Unit 2853                                                                         

/JILL E CULLER/Primary Examiner, Art Unit 2853